UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ⁪TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-21329 TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) FLORIDA 65-0655973 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 599 9th STREET NORTH, SUITE 101, NAPLES, FLORIDA 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£Yes£No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “ large accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): £ Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.10 Par Value Class Outstanding as of July 31, 2010 TIB FINANCIAL CORP. FORM 10-Q For the Quarter Ended June 30, 2010 INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4. CONTROLS AND PROCEDURES 42 PART II. OTHER INFORMATION 42 ITEM 1A. RISK FACTORS 42 ITEM 4. OTHER INFORMATION 44 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TIB FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share amounts) June 30, 2010 December 31, 2009 Assets Cash and due from banks $ $ Investment securities available for sale Loans, net of deferred loan costs and fees Less: Allowance for loan losses Loans, net Premises and equipment, net Goodwill Intangible assets, net Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest-bearing demand $ $ Interest-bearing Total deposits Federal Home Loan Bank (FHLB) advances Short-term borrowings Long-term borrowings Accrued interest payable and other liabilities Total liabilities Shareholders’ equity Preferred stock – $.10 par value: 5,000,000 shares authorized, 37,000 shares issued and outstanding, liquidation preference of $38,645 and $37,697, respectively Common stock - $.10 par value: 750,000,000 and 100,000,000 shares authorized, 14,961,376 shares issued, 14,887,922 shares outstanding Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, 73,454 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements 3 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended June 30 Six Months Ended June 30 Interest and dividend income Loans, including fees $ $ $ Investment securities: Taxable Tax-exempt 41 74 Interest-bearing deposits in other banks 75 20 40 Federal Home Loan Bank stock 7 - 10 ) Federal funds sold and securities purchased under agreements to resell - 2 - 5 Total interest and dividend income Interest expense Deposits Federal Home Loan Bank advances Short-term borrowings 25 26 48 50 Long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Fees on mortgage loans originated and sold Investment advisory and trust fees Loss on sale of indirect auto loans - - ) - Other income Investment securities gains (losses), net Other-than-temporary impairment losses on investments prior to April 1, 2009 adoption of ASC 320-10-65-1 - - - ) Other-than-temporary impairment losses on investments subsequent to April 1, 2009 Gross impairment losses - ) - ) Less: Impairments recognized in other comprehensive income - Net impairment losses recognized in earnings subsequent to April 1, 2009 - ) - ) Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy and equipment expense Foreclosed asset related expense Other expense Total non-interest expense Loss before income taxes ) Income tax benefit - ) - ) Net Loss $ ) $ ) $ ) $ ) Preferred dividends earned by preferred shareholders and discount accretion Net loss allocated to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 4 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Total Shareholders’ Equity Balance, April 1, 2010 $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive income Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains ) Other comprehensive income: Comprehensive loss ) Preferred stock discount accretion ) - Stock-based compensation Balance, June 30, 2010 $ ) $ ) $ ) $ 5 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Shareholders’ Equity Balance, April 1, 2009 $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive loss, net of tax: Net market valuation adjustment on securities available for sale ) Less: reclassification adjustment for gains, net of tax expense of $36 ) Other comprehensive loss, net of tax benefit of $403 ) Comprehensive loss ) Preferred stock discount accretion ) - Stock-based compensation and related tax effect Common stock dividends declared, 1% ) - Cash dividends declared, preferred stock ) ) Balance, June 30, 2009 $ ) $ ) $ 6 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Total Shareholders’ Equity Balance, January 1, 2010 $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive income Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains ) Other comprehensive income: Comprehensive loss ) Preferred stock discount accretion ) - Stock-based compensation Balance, June 30, 2010 $ ) $ ) $ ) $ 7 TIB FINANCIAL CORP. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (Dollars in thousands, except share and per share amounts) Preferred Shares Preferred Stock Common Shares Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Shareholders’ Equity Balance, January 1, 2009 $ ) $ ) $ Comprehensive loss: Net loss ) ) Other comprehensive loss, net of tax benefit: Net market valuation adjustment on securities available for sale Less: reclassification adjustment for gains, net of tax expense of $260 ) Other comprehensive loss, net of tax benefit of $158 ) Comprehensive loss ) Issuance costs associated with preferred stock issued ) ) Preferred stock discount accretion ) - Stock-based compensation and related tax effect Common stock dividends declared, 1% ) - Cash dividends declared, preferred stock ) ) Balance, June 30, 2009 $ ) $ ) $ 8 TIB FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) (Dollars in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Deferred income tax benefit (loss) - ) Investment securities net realized gains ) ) Net amortization of investment premium/discount Write-down of investment securities - Stock-based compensation (Gain)/Loss on sales of OREO OREO valuation adjustments Loss on the sale of indirect auto loans - Other Mortgage loans originated for sale ) ) Proceeds from sales of mortgage loans Fees on mortgage loans sold ) ) Change in accrued interest receivable and other assets Change in accrued interest payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investment securities available for sale ) ) Sales of investment securities available for sale Repayments of principal and maturities of investment securities available for sale Net cash received in acquisition of operations - Riverside Bank of the Gulf Coast - Net (purchase) sale of FHLB stock - Principal repayments on loans, net of loans originated or acquired ) Purchases of premises and equipment ) ) Proceeds from sales of loans - Proceeds from sale of OREO Proceeds from disposal of equipment 41 18 Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease) in demand, money market and savings accounts ) Net increase (decrease) in time deposits ) Net change in brokered time deposits ) ) Net increase (decrease) in federal funds purchased and securities sold under agreements to repurchase ) Repayment of long term FHLB advances - ) Net change in short term FHLB advances - ) Income tax effect related to stock-based compensation - ) Net proceeds from issuance costs of preferred stock and common warrants - ) Cash dividends paid to preferred shareholders - ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash paid: Interest $ $ Income taxes - - Supplemental information: Fair value of noncash assets acquired $ - $ Fair value of liabilities assumed - Transfer of loans to OREO Transfer of OREO to Premises and Equipment - See accompanying notes to consolidated financial statements 9 TIB Financial Corp. Unaudited Notes to Consolidated Financial Statements (Dollars in thousands except for share and per share amounts) Note 1 – Basis of Presentation & Accounting Policies TIB Financial Corp. is a bank holding company headquartered in Naples, Florida, whose business is conducted primarily through our wholly-owned subsidiaries, TIB Bank and Naples Capital Advisors, Inc. Together with its subsidiaries, TIB Financial Corp. (collectively the “Company”) has a total of twenty-eight full service banking offices in Monroe, Miami-Dade, Collier, Lee, and Sarasota counties, Florida. On February 13, 2009, TIB Bank acquired the deposits (excluding brokered deposits), branch office operations and certain assets from the FDIC as receiver of the former Riverside Bank of the Gulf Coast (“Riverside”).On September 25, 2009, The Bank of Venice, acquired by the Company in April 2007, was merged into TIB Bank. The accompanying unaudited consolidated financial statements for the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.For further information and an additional description of the Company’s accounting policies, refer to the Company’s annual report on Form 10-K for the year ended December 31, 2009. The consolidated statements include the accounts of TIB Financial Corp. and its wholly-owned subsidiaries, TIB Bank and subsidiaries and Naples Capital Advisors, Inc. All significant inter-company accounts and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The share and per share amounts discussed throughout this document have been adjusted to account for the effects of three one percent stock dividends declared by the Board of Directors during 2009 which were distributed April 10, 2009, July 10, 2009 and October 10, 2009 to all TIB Financial Corp. common shareholders of record as of March 31, 2009, June 30, 2009 and September 30, 2009, respectively. As used in this document, the terms “we,” “us,” “our,” “TIB Financial,” and “Company” mean TIB Financial Corp. and its subsidiaries (unless the context indicates another meaning) and the term “Bank” means TIB Bank. Recent losses, Regulatory Agreements and Definitive Investment Agreement The unaudited consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business for the foreseeable future. However, the events and circumstances described below create uncertainty about the Company’s ability to continue as a going concern. The Company recorded net losses of $61,548, $20,930 and $2,421 in 2009, 2008 and 2007, respectively, for a three year total of $84,899. During the first half of 2010, additional net losses of $19,150 were recorded.It is important for us to reduce our rate of credit loss, strengthen the financial position of the Company and TIB Bank and execute the following plans. On July 2, 2009, the Bank entered into a Memorandum of Understanding, which is an informal agreement, with bank regulatory agencies that it would move in good faith to increase its Tier 1 leverage capital ratio to not less than 8% and its total risk-based capital ratio to not less than 12% by December 31, 2009 and maintain these higher ratios for as long as this agreement is in effect.At December 31, 2009, these elevated capital ratios were not met.As of June 30, 2010, the Company and Bank were considered undercapitalized under the regulatory capital guidelines. On July 2, 2010, the Bank entered a Consent Order with the bank regulatory agencies under which, among other things, the Bank has agreed to maintain a Tier 1 Capital ratio of at least 8% of total assets and a Total Risk Based Capital ratio of at least 12% within 90 days. The Consent Order also governs certain aspects of the Bank’s operations including a requirement that it reduce the balance of assets classified substandard and doubtful by at least 70% over a two-year period, and not undertake asset growth of 5% or more per year without prior approval from the regulatory agencies. The Consent Order supersedes the Memorandum of Understanding. On June 29, 2010, the Company and the Bank entered into a definitive agreement with North American Financial Holdings, Inc. (“NAFH”) for the investment of up to $350,000 in TIB through the purchase of common stock, preferred stock and warrant.Pursuant to the definitive agreement, the Company agreed to sell to NAFH, at the closing of the investment, 700 million shares of its common stock at a purchase price of $0.15 per share and 70,000 shares of newly created mandatorily convertible participating voting preferred stock at a purchase price of $1,000 per share for a cumulative total of $175,000.The preferred stock will have a liquidation preference of $1,000 per share and each share of preferred stock will be convertible into a number of shares of the Company’s common stock equal to the liquidation preference divided by $0.15 (subject to customary anti-dilution adjustments).After giving effect to the NAFH investment, it is expected that NAFH would own approximately 99% of the Company’s common stock (on an as-converted basis).The Company also intends to conduct a rights offering to legacy shareholders of rights to purchase up to 149 million shares of common stock at a price of $0.15 per share, which would raise up to $22,400, which would equate to 12% of the Company’s pro-forma fully diluted equity.The record date for the rights offering was July 12, 2010.In addition, during the 18-month period following the closing, NAFH will have the right to invest up to an additional $175,000 in preferred stock and/or common stock on the above terms.Upon closing of the investment, each of the Company and the Bank will add experienced bankers R. Eugene (Gene) Taylor, Christopher (Chris) G. Marshall, R. Bruce Singletary and Kenneth (Ken) A. Posner to its board of directors, along with other directors to be designated by NAFH.The investment is subject to satisfaction or waiver of certain closing conditions, including reaching an agreement with the U.S. Department of the Treasury (Treasury) to repurchase the preferred stock and warrant issued under the Troubled Asset Relief Program Capital Purchase Program on terms acceptable to NAFH, the receipt by NAFH and the Company of the requisite governmental and regulatory approvals as well as the approval of the NASDAQ Stock Market to issue the common stock, preferred stock and warrant in reliance on the shareholder approval exemptions set forth in NASDAQ Rule 5635(f). While the NAFH investment is expected to close in the third quarter of 2010, there is no assurance it will close during the quarter, or ever.At this time, all the applications required to be filed with regulatory agencies have been filed and we have reached an agreement on the significant terms on the repurchase of the Preferred Stock and warrant issued to the Treasury under the TARP Capital Purchase Program. Upon consummation of the investment it is estimated that both the Company and the Bank will be well capitalized and the Bank will be in compliance with the required capital ratios of the Consent Order. 10 TIB Financial Corp. Unaudited Notes to Consolidated Financial Statements (Dollars in thousands except for share and per share amounts) If the investment by NAFH is not consummated, the Board of Directors and management team intend to seek other strategic alternatives including but not limited to the sale of certain assets, all or a portion of the Company, or seeking a complementary partner in a merger of equals or where the Company is acquired. There is no assurance the Company will be successful in entering into any agreement or closing such an alternative transaction. These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Critical Accounting Policies The accounting and reporting policies of the Company are in accordance with accounting principles generally accepted within the United States of America and conform to general practices within the banking industry. Allowance for Loan Losses The allowance for loan losses is a valuation allowance for probable incurred credit losses, which is increased by the provision for loan losses and decreased by charge-offs less recoveries.Loan losses are charged against the allowance when management believes the uncollectiblity of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance.Management estimates the allowance balance required based on factors including past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. The allowance consists of specific and general components.The specific component relates to loans that are impaired and are individually internally classified as special mention, substandard or doubtful.The general component covers non-classified loans and is based on subjective factors and historical loss experience adjusted for current factors. A loan is considered impaired when it is probable that not all principal and interest amounts will be collected according to the loan contract.Individual commercial, commercial real estate and residential loans exceeding certain size thresholds established by management are individually evaluated for impairment. If a loan is considered to be impaired, a portion of the allowance is allocated so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral.Generally, large groups of smaller balance homogeneous loans, such as consumer, indirect, and residential real estate loans (other than those evaluated individually), are collectively evaluated for impairment, and accordingly, they are not separately identified for impairment disclosures. Investment Securities and Other Than Temporary Impairment Investment securities which may be sold prior to maturity are classified as available for sale and are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income. Other securities such as Federal Home Loan Bank stock are carried at cost and are included in other assets on the balance sheets. Interest income includes amortization of purchase premium or discount.Premiums and discounts on securities are amortized on the level-yield method without anticipating prepayments, except for mortgage backed securities where prepayments are anticipated. Gains and losses on sales are recorded on the trade date and determined using the specific identification method based on the amortized cost of the security sold. Management regularly reviews each investment security for impairment based on criteria that include the extent to which cost exceeds fair value, the duration of that market decline, the financial health of and specific prospects for the issuer(s) and our ability and intention with regard to holding the security. Future declines in the fair value of these or other securities may result in additional impairment charges which may be material to the financial condition and results of operations of the Company. Management evaluates securities for other-than-temporary impairment (“OTTI”) at least on a quarterly basis, and more frequently when economic or market conditions warrant such an evaluation. The investment securities portfolio is evaluated for OTTI by segregating the portfolio into two general segments and applying the appropriate OTTI model. Investment securities classified as available for sale or held-to-maturity are generally evaluated for OTTI under FASB Accounting Standards Codification (“ASC”) 320-10-35. However, certain purchased beneficial interests, including non-agency mortgage-backed securities, asset-backed securities, and collateralized debt obligations, that had credit ratings at the time of purchase of below AAA are evaluated using the model outlined in ASC 325-40-35. In determining OTTI under the ASC 320-10-35 model, management considers many factors, including but not limited to: (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, (3) whether the market decline was affected by macroeconomic conditions, and (4) whether the entity has the intent to sell the debt security or more likely than not will be required to sell the debt security before its anticipated recovery. The assessment of whether an other-than-temporary decline exists involves a high degree of subjectivity and judgment and is based on the information available to management at a point in time. The second segment of the portfolio uses the OTTI guidance provided by ASC 325-40-35 that is specific to purchased beneficial interests that are rated below “AAA”. Under this model, the Company compares the present value of the remaining cash flows as estimated at the preceding evaluation date to the current expected present value of the remaining cash flows. An OTTI is deemed to have occurred if there has been an adverse change in the remaining expected future cash flows. When OTTI occurs under either model, the amount of the impairment recognized in earnings depends on whether we intend to sell the security or it is more likely than not that we will be required to sell the security before recovery of its amortized cost basis, less any current-period credit loss. If we intend to sell or it is more likely than not that we will be required to sell the security before recovery of its amortized cost basis, less any current-period credit loss, the impairment is required to be recognized in earnings equal to the entire difference between the investment’s amortized cost basis and its fair value at the balance sheet date. If we do not intend to sell the security and it is not more likely than not that we will be required to sell the security before recovery of its amortized cost basis less any current-period loss, the impairment shall be separated into the amount representing the credit loss and the amount related to all other factors. The amount of impairment related to the credit loss is determined based on the present value of cash flows expected to be collected and is recognized in earnings. The amount of the impairment related to other factors is recognized in other comprehensive income, net of applicable taxes. The previous amortized cost basis less the OTTI recognized in earnings becomes the new amortized cost basis of the investment. 11 TIB Financial Corp. Unaudited Notes to Consolidated Financial Statements (Dollars in thousands except for share and per share amounts) Earnings (Loss) Per Common Share Basic earnings (loss) per share is net income (loss) allocated to common shareholders divided by the weighted average number of common shares and vested restricted shares outstanding during the period. Diluted earnings per share includes the dilutive effect of additional potential common shares issuable under stock options, warrants and restricted shares computed using the treasury stock method. Additional information with regard to the Company’s methodology and reporting of investment securities,the allowance for loan losses and earnings per common share is included in the 2009 Annual Report on Form 10-K. Acquisitions The Company accounts for its business combinations based on the acquisition method of accounting. The acquisition method of accounting requires the Company to determine the fair value of the tangible net assets and identifiable intangible assets acquired. The fair values are based on available information and current economic conditions at the date of acquisition. The fair values may be obtained from independent appraisers, discounted cash flow present value techniques, management valuation models, quoted prices on national markets or quoted market prices from brokers. These fair value estimates will affect future earnings through the disposition or amortization of the underlying assets and liabilities. While management believes the sources utilized to arrive at the fair value estimates are reliable, different sources or methods could have yielded different fair value estimates. Such different fair value estimates could affect future earnings through different values being utilized for the disposition or amortization of the underlying assets and liabilities acquired. Goodwill and Other Intangible Assets Goodwill resulting from business combinations prior to January 1, 2009 represents the excess of the purchase price over the fair value of the net assets of businesses acquired.Goodwill resulting from business combinations after January 1, 2009 represents the future economic benefits arising from other assets acquired that are not individually identified and separately recognized.Goodwill and intangible assets acquired in a business combination and determined to have an indefinite useful life are not amortized, but tested for impairment at least annually.The Company performed a review of goodwill for potential impairment as of December 31, 2009.Based on the review, it was determined that impairment existed as of December 31, 2009.The amount of the goodwill impairment charge in December 2009 was $5,887. Intangible assets with definite useful lives are amortized over their estimated useful lives to their estimated residual values.The only intangible assets with indefinite lives on our balance sheet are goodwill and a trade name related to the acquisition of Naples Capital Advisors, Inc. Other intangible assets include core deposit base premiums and customer relationship intangibles arising from acquisitions and are initially measured at fair value.The intangibles are being amortized using the straight-line method over estimated lives ranging from 5 to 15 years. Income Taxes Income tax expense (or benefit) is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities. Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax basis of the various balance sheet assets and liabilities and gives current recognition to changes in tax rates and laws. A valuation allowance related to deferred tax assets is required when it is considered more likely than not that all or part of the benefit related to such assets will not be realized. In assessing the need for a valuation allowance, management considered various factors including the significant cumulative losses incurred by the Company over the last three years coupled with the expectation that our future realization of deferred taxes will be limited as a result of the planned investment by NAFH. These factors represent the most significant negative evidence that management considered in concluding that a full valuation allowance was necessary at June 30, 2010 and December 31, 2009. Recent Accounting Pronouncements In June 2009, the FASB issued Statement No. 166 (not yet integrated into the ASC), “Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140.” This statement removes the concept of a qualifying special-purpose entity from Statement 140 and removes the exception from applying FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities”, to qualifying special-purpose entities. The objective in issuing this Statement is to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. This Statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Adoption did not have a material impact on the results of operations or financial position of the Company. In June 2009, the FASB issued ASC 105-10 which establishes the FASB Accounting Standards Codification as the source of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of this Statement, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification became non-authoritative. ASC 105-10 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. Adoption, as required, did not have a material impact on the results of operations or financial position of the Company. 12 TIB Financial Corp. Unaudited Notes to Consolidated Financial Statements (Dollars in thousands except for share and per share amounts) Note 2 – Investment Securities The amortized cost, estimated fair value and the related gross unrealized gains and losses recognized in accumulated other comprehensive income of investment securities available for sale at June 30, 2010 and December 31, 2009 are presented below: June 30, 2010 Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U.S. Government agencies and corporations $ $
